Title: From John Adams to John Quincy Adams, 20 May 1818
From: Adams, John
To: Adams, John Quincy



My dear Son
Quicy May 20. 1818

I thank you for the documents you Send me, which I give to the Athenaeum believing they will do more good there than in my possession.
I dare not write to you upon public Affairs, because I do not understand them. All that appears under your Signature is cooly approved as Usual, and will be, till fifty Years after you are dead and then it may possibly be admired by a fine Antequarians.
Your Colleague Mr Wirt, being himself a Necromancer has made One of me. And I have called up So many Ghosts and they appear So much more venerable to me than they did when I lived and Suffered with them, that I am almost as much terrified as the Old Lady of Endor was at the Sight of Samuel.
But my principal design in writing this Letter is to remonstrate against your doubts about making Us a Visit this Summer. I Shudder at the thought of your remaining at Washington in the Months of August, and September. The Transition from Petersburg to Columbia in So Short a time is more than any human Constitution can bear especially under the Cares and labours of Such a Sedentary Office. Louisa’s health Too I am Sure will require a respite and a Change of Air. And Children must not be wholly forgotten in the midst of public duties. George is with Us and John and Charles are expected on Saturday. They are all good Boys and will be Comforts to you as they are / to your affectionate Father
John Adams